
	

113 HR 456 IH: Los Angeles Residential Helicopter Noise Relief Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 456
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Schiff (for
			 himself, Mr. Sherman, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to prescribe regulations to reduce helicopter noise pollution in
		  certain residential areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Los Angeles Residential Helicopter Noise Relief Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)Residents across
			 Los Angeles County suffer intrusive and disruptive low-flying helicopter
			 traffic above their neighborhoods.
			(2)Los Angeles County
			 is home to a unique and excessively large concentration of scenic, historic,
			 entertainment, and transportation venues, including sight-seeing, movie
			 studios, movie star homes, outdoor entertainment facilities, Griffith Park, the
			 Hollywood Sign, freeways, and many others, that generate extensive helicopter
			 activity.
			(3)Los Angeles County
			 is home to the world’s leading civil helicopter manufacturer that conducts
			 extensive helicopter operational testing in the region.
			(4)The unique terrain
			 of canyons and valleys surrounding residential neighborhoods in Los Angeles
			 County often concentrates high decibel level noise from the low-flying
			 helicopters in and around residences in Los Angeles County.
			(5)The concentrated
			 noise interrupts daily life for many Los Angeles County residents by drowning
			 out conversations and disrupting sleep cycles.
			(6)Despite multiple
			 efforts from several community and homeowner organizations in Los Angeles
			 County to address these disturbances, helicopter traffic in Los Angeles County
			 is not currently regulated by the Federal Aviation Administration or any other
			 agency.
			(7)At the request of
			 members of Congress, the Federal Aviation Administration formed an internal
			 working group in July 2012 to solicit input from local communities and
			 stakeholders on helicopter noise and safety issues in Los Angeles
			 County.
			(8)As part of that
			 process, several public meetings were held in the fall and summer of 2012 that
			 have allowed the Federal Aviation Administration and stakeholders to hear and
			 better understand the concerns and complaints of affected residents.
			(9)The Federal
			 Aviation Administration is scheduled to release a report in May 2013 evaluating
			 a full set of voluntary and regulatory options to reduce helicopter noise and
			 address safety issues in Los Angeles County.
			(10)The report should
			 explore how helicopters can be regulated in Los Angeles County in a manner that
			 provides relief to residents from helicopter noise while also meeting the needs
			 of relevant stakeholders, including first responders.
			3.Regulations to reduce
			 helicopter noise pollution in certain residential areas
			(a)Regulations
			 requiredNot later than 1 year after the date of the enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall
			 prescribe regulations for helicopter operations in Los Angeles County,
			 California, that include requirements relating to the flight paths and
			 altitudes associated with such operations to reduce helicopter noise pollution
			 in residential areas, increase safety, and minimize scheduled commercial
			 aircraft delays.
			(b)ExemptionsIn
			 prescribing regulations under subsection (a), the Administrator shall exempt
			 helicopter operations related to emergency, law enforcement, or military
			 activities from the requirements described in that subsection.
			(c)ConsultationsIn
			 prescribing regulations under subsection (a), the Administrator shall make
			 reasonable efforts to consult with local communities and local helicopter
			 operators in order to develop regulations that meet the needs of local
			 communities, helicopter operators, and the Federal Aviation
			 Administration.
			
